Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to process of using an antimicrobial surface, classified in H01L35/16.
II. Claims 19-20, drawn to an antimicrobial surface, classified in C22C38/16.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product such as stainless steel.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ms N. Meredith Porembski on 06/16/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Status of Claims
Claims 1-20 are pending.  Claims 1-18 are presented for this examination.  Claims 19-20 are withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/15/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language “more likely than not”.  This claim is an omnibus type claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant claim 1 requires wt% of Ni, Al, Nb, Si, Mo, Ti, V and Cr.  Dependent claims 3-9 merely requires presence of Ni, Al, Nb, Si, Mo, Ti, V and Cr which can encompass any ranges >0%.   Hence, dependent claims 3-8 recites a wider range than independent claim 1 requires.  Hence, claims 3-8 are improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grass (NPL document “Metallic Copper as an Antimicrobial Surface” published in March 2011) in view of Fan (NPL document “Novel Cu-Rich Nano-Precipitates Strengthening Steel with Excellent Antibacterial Performance” published in January 2019).
As for claim 1, Grass discloses use of metallic copper surface as an antimicrobial surface to kill bacteria, yeast and viruses (Abstract) on the touch surface commonly found in hospital, such as door handles, touch plates, bed rails, call buttons, toilet seats which can be highly contaminated with microbes. (Page 4 Col 2 paragraph  lines 1-3)  Hence, Grass discloses a method of reducing viability of a microbes, by contacting a microbe with antimicrobial surface comprising a copper alloy.
Grass does not disclose the copper alloy is an copper alloy steel comprising iron matrix and copper nanoprecipitates distributed throughout the iron matrix wherein the steel comprising instant claim required elemental ranges.
Fan discloses a novel Cu-rich nano-precipitates strengthening steel with excellent antibacterial performance. (Title) Table 1 discloses C=0.03%, Si=0.2%, Mn=1.73% and Cu+Ni+Nb+Ti<3% as the chemical compositions of the steel and Table 2 discloses Cu in precipitates content %.  Hence, Fan suggest presence of C, Si , Mn , Cu, Ni, Nb and Ti within presently claimed ranges. (Page 2 Section 2 Materials and Methods)  The terminal point of microstructure is polygonal ferrite. (Page 3 Section 3.1 Microstructure) 
Hence, Fan suggests instant claimed copper alloy steel comprising iron matrix and copper nanoprecipitates distributed throughout the iron matrix wherein the steel comprising instant claim required elemental ranges
Thus, based on the well-known material requirement for antimicrobial surface as disclosed by Grass which requires excellent antibacterial performance, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, it would have been obvious to one skill in the art, at the time the invention is made to apply the copper alloy steel of Fan, in the process of Grass for the purpose of obtaining an antimicrobial surface with excellent antibacterial performance.
As for claim 2,  it is noted Fan’s steel does not comprise Co, Sn but has minute amount of S and P.  However, S and P are well known impurities in the steel.  Hence,  it would have been obvious for one skill in the art to reduce impurities amount of S and P for purity. 
The mere purity of a product by itself does not render the product unobvious.  See MPEP 2144.04 VII.
As for claim 3, Table 1 of Fan suggests the copper iron alloy comprises Fe, Cu, C, Mn and Ni, Nb and Ti.
As for claim 4, Table 1 of Fan suggests the copper iron alloy comprises Fe, Cu, C, Mn and Ni.
As for claim 6, Table 1 of Fan suggests the copper iron alloy comprises Fe, Cu, C, Mn and Ni, Nb and Si.
As for claim 8, Table 1 of Fan suggests the copper iron alloy comprises Fe, Cu, C, Mn and Ni, Nb and Si.
As for claim 9, Fan discloses Cu nano precipitates size is 20 nm which suggests instant claimed wherein clause. (Page 5 Section 3.3 Precipitation)
As for claim 10, it is noted claimed “bcc” is structure characteristic due to same steel compositions and microstructure. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.  In the instant case, Fan discloses same copper alloy steel with same elemental compositions, microstructure and copper nanoprecipitates, instant claimed “bcc” would be expected absent evidence of the contrary.
As for claim 11, Fan discloses terminal point of microstructure is polygonal ferrite. (Page 3 Section 3.1 Microstructure).
As for claim 12, Grass discloses call buttons are one of many touch surfaces which suggests antimicrobial surface is textured.
As for claim 13,  the fact Grass discloses the antimicrobial properties of copper surface (Page 1545 Col 2 paragraph 3) in a hospital (Page 1544 Col 2 paragraph 3) environment meets instant claimed wherein cluse.
As for claims 14-16,  the fact Grass discloses touch surface commonly found in hospitals  such as door handles, bed rails, call buttons, toilet seats (Page 1544 Col 2 paragraph 3)suggests instant claims wherein clause.
As for claim 17, Grass expressly discloses the microbe is bacterial, yeast and viruses. (Abstract line 1)


Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Grass (NPL document “Metallic Copper as an Antimicrobial Surface” published in March 2011) in view of Fan as applied to claim 17, and further in view of Warnes (NPL document “Human Coronavirus 229E Remains infectious on Common touch surface materials”).
As for claim 18, Grass does not expressly disclose the virus is SARS-CoV-2. 
Warnes discloses in her new study that human coronavirus (i.e. SARS-CoV-2)  was rapidly inactivated on a range of copper alloy within a few minutes for simulated fingertip contamination. (Abstract)
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply the process of Grass in view of Fan on a human coronavirus contaminated surface with expected success.
Claims 5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grass (NPL document “Metallic Copper as an Antimicrobial Surface” published in March 2011) in view of Fan as applied to claim 1, and further in view of Kapoor (NPL document “Aging characteristics and mechanical properties of 1600 MPa body-centered cubic Cu and B2-NiAl precipitation -strengthened ferritic steel”).
As for claims 5 and 7, Fan does not expressly disclose presence of Al in the steel.
Kapoor discloses  low carbon steel wherein the structure is equiaxed bcc Cu-alloyed precipitates contain substantial amount of Fe and are enriched with Ni, Al, and Mn. Table 1 (Page 58) discloses Al ranges from 0.59-1.5 wt% and the steel is Cu-Ni-Al-Mn alloyed steel with maximum yield strength of 1600 MPa.   Hence, Kappor discloses Al amount within presently disclosed 0-4%.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to add Al amount as disclosed by Kappor, in the process of Grass in view of Fan for strengthening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733